Citation Nr: 0628725	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  01-03 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left shoulder, including as secondary to 
service-connected right knee and lumbar spine disabilities.

2.  Entitlement to an effective date earlier than April 12, 
1991, for the award of service connection and a compensable 
evaluation for degenerative joint disease of the lumbar 
spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from August 1951 to August 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  A left shoulder disability was not manifested in service, 
and current shoulder arthritis is not shown by competent 
evidence to be related to military service or any service-
connected disability.

2.  In a February 1960 decision, the RO denied entitlement to 
service connection for lumbar spine disability.  The veteran 
was notified of the decision and did not appeal, and that 
decision is final.

3.  In a February 1975 decision, the RO again denied 
entitlement to service connection for lumbar spine 
disability.  The veteran was notified of the decision and did 
not appeal, and that decision is final.

4.  On April 12, 1991, the veteran filed a claim for 
increased rating for his right knee disability and service 
connection for arthritis on a secondary basis, which the RO 
interpreted, in part, as a claim for the lumbar spine.

5.  In August 1998, the RO granted service connection for 
lumbar spine disability.  It was held that there was new and 
material evidence, and that there was a basis for allowance.  
The RO assigned a 40 percent rating, effective April 1991, 
the date of the veteran's reopened claim.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by military service, and current left shoulder 
disability is not proximately due to or the result of service 
or service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2005).

2.  The February 1960 and February 1975 rating decisions that 
denied service connection for a lumbar spine disability are 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2005).

3.  The criteria for an effective date earlier than April 
1991, for the grant of service connection for degenerative 
joint disease of the lumbar spine have not been met.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. § 3.31, 3.400(q)(ii) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In the present case, the veteran was 
not provided notice consistent with the VCAA, prior to the 
initial RO decision in April 2000, because the VCAA had not 
yet been enacted.  

However, in letters dated in December 2002, May 2004, 
November 2004, and April 2005, the RO informed the veteran of 
its duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  As the 
Federal Circuit Court has recently stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

Thus, Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the service 
connection claim has been appealed and is being denied 
herein, and since the effective date of the current award of 
compensation for the lumbar spine has been assigned 
retroactively to the date of the claim, there can be no 
possibility of any prejudice.  Moreover, the veteran is 
represented by a congressionally chartered veterans service 
organization which is well aware of the VCAA and its 
requirements, and has not alleged any prejudicial defect in 
VA's notice or assistance in this matter.

II.  Factual Background

The service medical records (SMRs) show that the veteran 
sustained a contusion to the low back in a jeep accident in 
May 1958.  In February 1959, he was involved in another jeep 
accident and sustained a contusion to the left arm.  X-rays 
of the left arm were negative for fracture.  His arm 
gradually improved and he was discharged from the hospital 
essentially asymptomatic two days later.  At separation in 
July 1959, clinical evaluation of the left upper extremity 
was within normal limits.  There were no pertinent complaints 
or findings on the examination prior to separation from 
service.  

Post-service medical evidence includes a December 1959 VA 
examination report.  The veteran gave a history of left 
shoulder and back injuries in an accident during service.  
Examination of the left upper extremity showed no 
abnormalities and range of motion was full.  He also 
complained of low back discomfort.  On examination posture 
was good and there was rage of motion was full in all 
directions and without discomfort.  The diagnoses were 
contusions of the left arm and back, asymptomatic.  

In a February 1960 rating decision, the RO denied service 
connection for the back and left arm.  The veteran was 
notified of the decision and did not appeal, and that 
decision is therefore final under the law.

On VA examination in January 1975, the veteran continued to 
complain of back ache.  The physician referred to X-rays 
which showed questionable narrowing and blurring of the 
sacroiliac joints, but noted that a repeat X-ray in October 
1974 was essentially negative.  On examination there was some 
limitation of motion, but no spasms and no tenderness of the 
sacroiliac joints.  There was no evidence of degenerative 
intervertebral disc disease or spondylosis.  

In a February 1975 rating decision, the RO again denied 
service connection for a back disability.  The veteran was 
notified of the decision and did not appeal, and that 
decision is also final.

During the RO hearing in August 1975, the veteran presented 
testimony as to the onset and severity of his claimed lumbar 
spine disorder, as well as his subsequent treatment.  He 
testified that he initially injured his low back during 
service.  He also testified as to his current condition.

On April 12, 1991, the veteran filed a claim for increased 
rating for a right knee disability and service connection for 
arthritis on a secondary basis, which the RO interpreted, in 
part, as a claim for the lumbar spine.

At his May 1993 Travel Board hearing, the veteran provided 
testimony similar to that given at his previous RO hearing in 
August 1975.  

Also of record is an April 1996 MRI of the lumbar spine which 
showed mild hypertrophy and degenerative changes.  a June 
1997 X-ray of the left shoulder showed early changes of 
osteoarthritis of the glenohumeral joint.  On VA examination 
in July 1998 a VA examiner noted the veteran's history of 
service-connected osteoarthritis of the right knee and 
related osteoarthritis of the lumbar spine.  

In an August 1998 rating decision the RO granted service 
connection for lumbar spine arthritis and assigned a 40 
percent evaluation effective from April 1991, the date of the 
claim to reopen.  The veteran subsequently disagreed with the 
effective date.  

On VA examination in July 1999, both shoulders showed 
decreased range of motion and popping of the joints, however 
X-rays were negative.  

In an April 2000 rating decision service connection for left 
shoulder arthritis was denied.  In the same rating decision 
an earlier effective date for service connection and 
compensation for lumbar spine disability was denied.  

The remaining records include a February 2002 MRI of the left 
shoulder revealed symptoms suggestive of rotator cuff 
impingement, bursitis, glenohumeral arthritis and possible 
posterior instability.  In a subsequent April 2002 VA medical 
opinion, the examiner concluded that the veteran's left 
shoulder arthritis was not due to his service connected low 
back condition or his right knee disability.  The examiner 
explained that traumatic arthritis is not a systemic 
condition and that there were various joints involved in this 
case.  The examiner also concluded that the left shoulder was 
not aggravated by either the right knee disability or the low 
back condition.  

On subsequent VA examination in August 2005, the examiner 
noted the veteran's history of left arm contusion, which was 
asymptomatic at discharge.  The veteran's current complaints 
were of stiffness and limitation of motion.  Examination of 
the shoulder was negative for evidence of swelling or eythema 
with no obvious brazing noted.  There was some limitation of 
motion, but strength was normal and there was no muscle 
atrophy.  X-rays of the left shoulder showed degenerative 
changes involving the glenohumeral joint with no evidence of 
fracture, dislocation or other acute pathology.  The examiner 
concluded the veteran's degenerative joint disease of the 
left shoulder was less likely than not secondary to the 
trauma incurred in the military.  The examiner explained that 
contusions are usually superficial and that there was no 
other evidence from the SMRs that would suggest that the 
veteran sustained a left shoulder disability in service.  

III.  Service Connection for Left Shoulder Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Service connection for certain chronic disorders, to include 
arthritis, may be presumed where the disability is shown to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Where there is a chronic disease shown as 
such in service or within the presumptive period under 
38 C.F.R. § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Finally, and as pertinent in the present case, service 
connection may also be established on a secondary basis for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Any additional disability resulting from the 
aggravation of a non-service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a), to the extent of such 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  

Service connection is in effect for right knee arthritis and 
degenerative joint disease of the lumbar spine, evaluated as 
20 percent and 60 percent disabling, respectively.  The 
veteran contends, in essence, that his left shoulder 
arthritis is the result of either an injury he sustained 
during service or is proximately the result of his service-
connected disabilities.  The Board will analyze the veteran's 
claim on both bases.

As noted, the SMRs fail to reveal any significant injury to 
the left upper extremity other than the contusion injury 
documented during service.  The injury was apparently acute 
and transitory in nature and resolved with treatment, as 
there are no subsequently dated medical records on file 
reflecting further complaints, evaluation or treatment during 
the remaining months of service.  At separation clinical 
evaluation of the veteran's upper extremities was normal.  
Given the opportunity to identify any history or symptoms 
associated with the in-service injury, the veteran reported 
no pertinent complaints at that time.  As such, his SMRs do 
not affirmatively establish that a left shoulder disability 
had its onset during active service.  

The post-service treatment records confirm the presence of 
left shoulder arthritis in 1997, many years after his 
separation from active service in 1959.  Moreover, the 
veteran has not brought forth any competent evidence that 
would establish a nexus between his current symptoms and 
active military service.  The 2005 VA examination report 
provides an opinion, consistent with the veteran's medical 
history and uncontroverted by any other medical evidence of 
record, that the left shoulder arthritis was not incurred in 
service.  In rendering his opinion, the physician took into 
consideration the veteran's previous medical history, medical 
evaluations, and history of injury during service.  


To the extent that the veteran is claiming service connection 
for left shoulder disability on a secondary basis, the Board 
finds that the post-service medical evidence fails to 
indicate that a service-connected disability played a 
significant role in the development or worsening of it.  The 
single competent medical opinion, in April 2002, conclusively 
found that there was no medical basis for holding that the 
veteran's left shoulder arthritis and his service-connected 
right knee and lumbar spine disabilities were etiologically 
or causally associated.  Thus, the Board finds that there is 
no medical basis for holding that the veteran's claimed left 
shoulder arthritis and any service-connected disability are 
related.  This also refutes any grant of service connection 
on the basis of the judicial precedent in Allen, which would 
be permitted if any service-connected disability were causing 
aggravation of the left shoulder arthritis, a relationship 
which must be shown by professional evidence.

The Board does not doubt the sincerity of the veteran's 
belief in his contentions.  However, his current statements 
of medical history placing the presence of a left shoulder 
disability in service are contradicted by other evidence 
compiled contemporaneously during his period of active 
service.  Although there was trauma to the left upper 
extremity during service, it was not of the type or severity 
alleged by the veteran.  The evidence preponderates against a 
conclusion that the veteran suffered any sequelae from the 
left shoulder contusion, which had resolved by the time of 
his separation from service.  Thus, that contrary evidence 
significantly reduces the probative weight to be assigned to 
his statements.  In this respect, the Board is not finding or 
implying that the veteran is deliberately or consciously 
misrepresenting his medical history.  Rather, the Board 
simply concludes that the contemporaneous service medical 
records are far more reliable as to events in-service than 
his remote memory.  

The evidence shows that left shoulder arthritis was not 
present during service, was not manifest to a compensable 
degree within a year after separation from service, and was 
not caused or aggravated by any event in service or by a 
service-connected disability.  Since the preponderance of the 
evidence is against this claim, there is no reasonable doubt 
to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).

IV.  Earlier Effective Date for Lumbar Spine Disability

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2005).  For disability compensation stemming 
from direct service connection, the effective date will be 
the day following separation from active service or date 
entitlement arose if claim is received within one year of 
separation from active service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(i) (2005).

However, this case is governed by criteria pertinent to 
effective dates for reopened claims.  Because service 
connection was granted for lumbar spine disability on the 
basis of new and material evidence received after a prior 
final denial, the effective date would be the latter of the 
date of the reopened claim or the date entitlement arose.  38 
C.F.R. § 3.400(q)(1)(ii), (r) (2005).  The "date of the 
claim" means the date of the application based on which 
benefits are awarded, not the original claim for service 
connection.  See Sears v. Principi, 16 Vet. App. 244, 246-47 
(2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).  Service 
connection was ultimately granted based on the veteran's 
request to reopen his claim received on April 12, 1991.  

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 U.S.C.A. § 5101 (West 2002); 38 C.F.R. § 3.1(p) 
(2005).  Any communication or action indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a veteran or his representative, may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2005).

In this case, the veteran filed a claim for service 
connection for lumbar spine disability, which the RO received 
in 1959.  As the medical evidence identified no lumbar spine 
disability, the RO denied service connection in its February 
1960 rating decision.  In January 1975 the medical evidence 
was likewise negative for evidence of a current lumbar spine 
disability, and the RO again denied service connection for a 
lumbar spine disability in its February 1975 rating decision.  
The veteran did not appeal either decision, and they are both 
final.

Subsequent to the February 1975 rating decision, the earliest 
document in the claims file that can be interpreted as a 
claim for service connection for a lumbar spine disability is 
the claim that the veteran filed in April 1991.  Development 
undertaken in conjunction with that claim resulted in the 
determination that new and material evidence had been 
received, and in an August 1998 rating decision the RO 
granted service connection for degenerative joint disease of 
the lumbar spine, assigning a 40 percent rating, effective 
April 12, 1991, the date of receipt of the veteran's 
application to reopen.  

Specifically the evidence at the time of the August 1998 
rating included an April 1996 MRI report, which showed the 
earliest evidence of lumbar spine arthritis.  However, it was 
not until 1998, that VA received a medical opinion of a 
lumbar spine disability which was ultimately found to be the 
result of the veteran's service-connected right knee 
disability.  This favorable opinion was the first evidence of 
record sufficient to support a grant of service connection 
for a lumbar spine disability.  This opinion was added to the 
record subsequent to receipt of the veteran's application to 
reopen his claim of service connection for a lumbar spine 
disorder.  Therefore, it may be argued that it was not until 
1998 that entitlement arose to warrant service connection and 
that the proper effective date should actually be the date of 
the 1998 medical opinion.  Rather, the RO granted the veteran 
the benefit of the earlier date, in this instance, April 
1991, which was considered to be the date of receipt of the 
claim to reopen.  The Board will not disturb the RO's 
determination in this regard.  

Therefore, the RO assigned the earliest possible effective 
date for its grant of the original claim for service 
connection for a lumbar spine disability.  Accordingly, the 
earliest effective date that may be granted is April 21, 
1991.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Absent an assertion and finding of clear and unmistakable 
error in either of the prior final rating decisions, there is 
no basis upon which the Board may assign an effective date 
earlier than April 12, 1991, for the grant of service 
connection in this case.


ORDER

Service connection for degenerative joint disease of the left 
shoulder is denied.

Entitlement to an effective date earlier than April 12, 1991, 
for the award of service connection and a compensable 
evaluation for degenerative joint disease of the lumbar spine 
is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


